DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7/18/2022 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, last line recites “power turbine” and should recite “second turbine” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6, line 3, recites “a third to the compressor”.  However, it is unclear as to was “a third” is referring thereto.  For purposes of examination “a third to the compressor” will be considered - - a third energy to the compressor - - .
	Claim 10, line 2, recites “a power turbine”.  However, it is unclear if the “second turbine” is considered “a power turbine” or if there is a third turbine.  For purpose of examination “a power turbine” will be considered - - wherein the second turbine is a power turbine - - .
	Claims 7-8 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sauterleute et al. (EP1386837).
	Per claim 1, Sauterleute teaches a compressing device, comprising: 
a first turbine (T2) configured to provide a first energy by expanding a first medium (“ram air/ambient air”, see figure 2); 
a second turbine (T1) configured to provide a second energy by expanding a second medium (“bleed air”, see figure 2); and 
a compressor (C1) configured to: 
	receive the first energy and the second energy during a first mode (“operation on the ground”, pg. 12, third para. of translation) of the compressing device, 
	receive the first energy during a second mode (“flight mode”, pg. 12, fifth para. of translation) of the compressing device, and 
	compress the second medium (“bleed air”, see figure 2) in accordance with the first mode or the second mode (third through fifth paragraphs of translation).  
	Per claim 9, Sauterleute teaches a compressing device, comprising: 
	a first turbine (T1) configured to receive and expand a first medium (“bleed air”, see figure 2); 
	a second turbine (T2) configured to receive and expand a second medium (“ram air/ambient air”); and 
	a compressor (C1) configured to: 
		receive a first energy from the expansion of the first medium by the first turbine, and compress the second medium in the first energy (see figure 2),
		a fan (F) configured to receive a second energy from the expansion of the second medium (“ram air/ambient air”) by the second turbine (T2) (to clarify, ram air/ambient air is mixed with the bleed air and directed toward T2 to help drive fan F, thus the fan is configured to receive a second energy from the expansion of a second medium by the second turbine).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sauterleute et al. (EP1386837) in view of Sauterleute (EP1112930; hereinafter Sauterleute ‘930).
	Per claim 2, Sauterleute meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sauterleute teaches a fan (“F”, see fig. 2) but fails to explicitly teach the fan configured to receive: the first energy and the second energy during the first mode, and the first energy during the second mode.
	However, Sauterleute ‘930 teaches an air conditioning system including a compressing device comprising a fan (“F” of Sauterleute ‘930) configured to receive a first energy (energy from T1 of Sauterleute ‘930) and a second energy (energy from T2 of Sauterleute ‘930) during a first mode (see figure 2 of Sauterleute ‘930) and the first energy during a second mode (the system operates in multiple different modes dues bypass valves (BPV1 and BPV2 of Sauterleute ‘930) and the fan will receive energy from T1 during these different modes since the bypass valves do not bypass T1) for a high efficiency air conditioning system (pg. 4, eighth para. of translation of Sauterleute ‘930).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a fan configured to receive: a first energy and a second energy during a first mode, and the first energy during the second mode, as taught by Sauterleute ‘930 in the invention of Sauterleute, in order to advantageously provide a high efficiency air conditioning system (pg. 4, eighth para. of translation of Sauterleute ‘930).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauterleute et al. (EP1386837) in view of Farrington (US 5,967,461).
	Per claim 6, Sauterleute meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sauterleute fails to explicitly teach wherein the second turbine comprises a dual entry turbine configured to operate as a power turbine during a second mode by expanding a third medium (F1) to provide a third energy to the compressor.
	However, Farrington teaches an airplane air cycle machine wherein a second turbine (66) comprises a dual energy turbine (energy from 46 and energy from 76) configured to operate as a power turbine during a second mode by expanding a third medium (medium from 16) (to clarify, a first medium is ram air, a second medium is bleed air, and the third medium is cabin air) to provide a third energy to a compressor (68) during a second mode (“maximum economy mode”, col. 5, line 25 of Farrington) for recovering energy from the system (col. 2, lines 1-3 of Farrington).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second turbine comprising a dual entry turbine configured to operate as a power turbine during a second mode by expanding a third medium to provide a third energy to a compressor, as taught by Farrington in the invention of Sauterleute, in order to advantageously gain energy from the system (col. 2, lines 1-3 of Farrington), thereby reducing the overall power consumption of the system.
	Per claim 10, Sauterleute meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Sauterleute fails to explicitly teach wherein the second turbine is a power turbine configured to provide a third energy by expanding a third medium (F1), wherein the compressor is configured to receive the third energy from the third medium expanded across the second turbine.
	However, Farrington teaches an airplane air cycle machine wherein a second turbine (66) is a power turbine configured to provide a third energy by expanding a third medium (medium from 16), wherein the compressor is configured to receive the third energy from the third medium expanded across the second turbine (via 80) for recovering energy from the system (col. 2, lines 1-3 of Farrington).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a second turbine be a power turbine configured to provide a third energy by expanding a third medium, wherein the compressor is configured to receive the third energy from the third medium expanded across the second turbine, as taught by Farrington in the invention of Sauterleute, in order to advantageously gain energy from the system (col. 2, lines 1-3 of Farrington), thereby reducing the overall power consumption of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lents et al. (US 6,681,592) teaches an air cycle machine including a compressor, a first and second turbine, and a fan on a common shaft.
McAuliffe et al. (US 2006/0059942) teaches an air cycle machine including a compressor, a first and second turbine, and a fan on a common shaft.
Zywiak (US 5,461,882) teaches an air cycle machine including a compressor, a first and second turbine, and a fan on a common shaft.
Asifa et al. (US 2003/0051500) teaches an air cycle machine including a compressor and a first and second turbine, on a common shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763